DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 6-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 10,299,562).
	Regarding claim 1, Takahashi teaches an applicator comprising: a substantially cylindrical body (2, Fig 6-7; Col 4, Ln 18-19); a substantially columnar (as shown in Fig 6-7)application member (5) housed in the body (as shown in Fig 6-7); a storage section (12) that stores a liquid application material (6) with which the application member is impregnated (Col 4, Ln 23-26); and a substantially columnar (as shown in Fig 6-7) plug (11) that is positioned on a rear end side of the application member in the body so as to allow the application member to be inserted into and held by a through-hole (16) bored in the plug and allow a rear-end-side tip part of the application member to be exposed on a storage section side (Col 6, Ln 1-6), the through-hole being shaped such that a width of a gap between the through-hole and the application member inserted into the through-hole is adjustable (Col 6, Ln 9-14), wherein the plug is formed (interpreted as product-by-process claim) by putting a thermoplastic synthetic resin member as a material into a mold and injection-molding the resin member in the mold such that a radial thickness on both end sides of a plug base is an outer peripheral surface of the thickness of the plug base as it is, and an outer peripheral surface of a central portion side has a ring-shaped depressed portion formed as a depressed groove portion depressed inward (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985.) (See MPEP 2113).

Allowable Subject Matter
Claims 2-4 are allowed.
The following is a statement of reasons for allowance:  claims 2 and 3 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Takahashi (US 10,299,562), does not teach “a depressed groove space portion depressed in a ring shape is formed on the inner peripheral surface of the cap inward of the portion where the sloped inner peripheral surface is formed in a cap axial direction, so as to cause the depressed groove space portion to serve as a space for releasing an internal pressure of the cap” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2.
The prior art of record, Takahashi (US 10,299,562), does not teach “wherein the breechblock is formed in a rod shape with a columnar stopper installed in a front end, a radial outer peripheral surface of the stopper is provided with a pressure absorbing portion including a swelling portion that swells in a mountain shape in an axial direction and recessed portions provided on both sides of the swelling portion, the breechblock is inserted into the rear-end-side opening of the body from a stopper side after storing the liquid application material in the storage section, and capping is performed by reducing an insertion pressure to the storage section by using the pressure absorbing portion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,827,816 to Takahashi, US 11,370,243 to Hori and US 9,119,457 to Ooba are all directed to the state of the art as relevant teachings of the claimed invention.  Takahashi teaches a different shaped plug; while Hori does not teach a stopper and Ooba does not teach a plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754